SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

972
KA 08-02134
PRESENT: SMITH, J.P., CENTRA, CARNI, GREEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ALEXANDER R. WEAKFALL, DEFENDANT-APPELLANT.


KRISTIN F. SPLAIN, CONFLICT DEFENDER, ROCHESTER (KIMBERLY J.
CZAPRANSKI OF COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John R.
Schwartz, A.J.), rendered September 15, 2008. The judgment convicted
defendant, upon a nonjury verdict, of burglary in the third degree,
petit larceny and criminal mischief in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
after a nonjury trial, of burglary in the third degree (Penal Law §
140.20), petit larceny (§ 155.25), and criminal mischief in the fourth
degree (§ 145.00 [1]). Even assuming, arguendo, that defendant’s
motion for a trial order of dismissal at the close of the People’s
proof was specifically directed at the alleged legal insufficiency of
the evidence to support the conviction raised by defendant on appeal
(see People v Gray, 86 NY2d 10, 19), we conclude that defendant failed
to renew that motion after presenting evidence and therefore failed to
preserve for our review his present contention that the conviction is
not supported by legally sufficient evidence (see People v Lane, 7
NY3d 888, 889; People v Hines, 97 NY2d 56, 61, rearg denied 97 NY2d
678). In any event, that contention is without merit. “It is well
settled that, even in circumstantial evidence cases, the standard for
appellate review of legal sufficiency issues is ‘whether any valid
line of reasoning and permissible inferences could lead a rational
person to the conclusion reached by the [factfinder] on the basis of
the evidence at trial, viewed in the light most favorable to the
People’ ” (Hines, 97 NY2d at 62; see People v Daniels, 75 AD3d 1169,
lv denied 15 NY3d 892). Here, the circumstantial evidence, including
the track of footprints in the fresh snow leading from the scene of
the crime to the location where defendant was arrested and his
exclusive possession of copper pipe taken in the course of the
burglary, provides legally sufficient evidence to support the
                                 -2-                           972
                                                         KA 08-02134

conviction (see People v Session, 48 AD3d 1067, lv denied 10 NY3d 816;
see generally People v Baskerville, 60 NY2d 374, 382). Furthermore,
although a different result would not have been unreasonable (see
generally People v Bleakley, 69 NY2d 490, 495), we conclude upon
viewing the evidence in light of the elements of the crimes in this
nonjury trial that it cannot be said that County Court failed to give
the evidence the weight it should be accorded (see generally People v
Danielson, 9 NY3d 342, 349; Bleakley, 69 NY2d at 495).




Entered:   September 30, 2011                  Patricia L. Morgan
                                               Clerk of the Court